UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 12-2002


ESTELLE SINGLETARY,

                Plaintiff – Appellant,

          v.

DEPARTMENT OF HEALTH AND HUMAN SERVICES/NC INFANT TODDLER
PROGRAM,

                Defendant – Appellee,

          and

DEBORAH CARROLL,   Branch     Head;   PHILLIP    R.   DIXON,   Hearing
Officer,

                Defendants.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:11-cv-00307-BO)


Submitted:   December 6, 2012                   Decided:   January 3, 2013


Before AGEE, KEENAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Estelle Singletary, Appellant Pro Se. Mabel Y. Bullock, Donna
Drake Smith, NORTH CAROLINA DEPARTMENT OF JUSTICE, Raleigh,
North Carolina, for Appellee.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

             Estelle      Singletary          appeals        the     district       court’s

dismissal of her civil complaint alleging violations of Part C

of the Individuals with Disabilities Education Act (“IDEA”), 20

U.S.C.      §§ 1431-1444      (2006).             The     district    court        dismissed

Singletary’s action pursuant to Rule 12(b)(6), concluding that

she failed to state a claim because she did not allege that her

daughter was denied a free appropriate public education under

the IDEA, and thus could not obtain relief on her claims that

the    Defendants       violated      the     IDEA’s       procedural       requirements.

Finding no reversible error, we affirm.

             Singletary       first     argues       that    the     dismissal       of   her

complaint deprived her of an opportunity to be heard on her IDEA

claims.      However, she received such an opportunity through the

adjudication       of   her   complaint           filed    under     20    U.S.C.       § 1439

(2006).       To    the    extent       she    contends       that    the       traditional

pleading requirements and Rules of Civil Procedure do not apply

to    her   IDEA   claims,     Singletary          misapprehends          the     procedural

posture of her case.            See Kirkpatrick v. Lenoir Cnty. Bd. of

Educ., 216 F.3d 380, 387 (4th Cir. 2000) (holding that an IDEA

action under 20 U.S.C. § 1415(i)(2)(A) is not an appeal but an

“original     civil     action”    to    which      the     Federal       Rules    of    Civil

Procedure apply).



                                              3
            Liberally        construed,          Singletary’s          brief         also

challenges    the   dismissal      of    her    claims    under      Rule    12(b)(6).

This court reviews de novo the district court’s dismissal of a

complaint     under      Rule    12(b)(6)        for     failure      to      state      a

claim.      Kensington    Volunteer       Fire    Dep’t,      Inc.   v.     Montgomery

Cnty.,   Md.,   684   F.3d      462,    467    (4th    Cir.   2012).         A    pro    se

complainant’s pleadings must be liberally construed.                             Erickson

v. Pardus, 551 U.S. 89, 94 (2007).                Nevertheless, “[t]o survive

a motion to dismiss, a complaint must contain sufficient factual

matter, accepted as true, to state a claim to relief that is

plausible on its face.”           Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009)   (internal       quotation       marks        omitted).           Bare     legal

conclusions, unwarranted inferences, and unjustified conclusions

are insufficient to state a claim.               Id. at 664.

            Part B of the IDEA ensures a free appropriate public

education    (“FAPE”)     for    children      with    disabilities         aged    three

through twenty-one, provided through an individualized education

program (“IEP”) focused on the child’s educational needs.                               See

20 U.S.C. §§ 1401(d)(9)(B), 1412(a)(1)(A), 1414(d) (2006); JH ex

rel. JD v. Henrico Cnty. Sch. Bd., 395 F.3d 185, 187 (4th Cir.

2005).   In contrast, Part C ensures that states provide free and

appropriate     “early     intervention         services”      to    children        with

disabilities under the age of three through the implementation

of an “individualized family service plan” (“IFSP”).                         20 U.S.C.

                                          4
§§   1431(b), 1432(4).             IFSPs may, as appropriate, provide such

services      as         occupational     and         physical     therapy,        medical

diagnostic         and    evaluative    services,        and     social    work,    to   be

provided      in    the    child’s     “natural       environment”        by   “qualified

personnel.”          See 20 U.S.C. §§            1431(b), 1432(4) (2006); DP v.

Sch.    Bd.   of     Broward    Cnty.,    483     F.3d    725,     726-27      (11th    Cir.

2007).     “While IFSPs may include an educational component, they

do not necessarily include such a component.”                           DP, 483 F.3d at

727.

              Both Part B and Part C provide procedural safeguards

to protect the child’s rights under the IDEA.                             See 20 U.S.C.

§§ 1415, 1439.           As the district court noted, this court has held

that,    while      a    State’s   failure       to   comply     with    the   procedural

requirements in Part B may be sufficient to establish the denial

of a FAPE, a procedural violation will not support a cognizable

claim under Part B unless the parent can show the procedural

violation actually interfered with the child’s FAPE.                            Gadsby by

Gadsby v. Grasmick, 109 F.3d 940, 956 (4th Cir. 1997); see DiBuo

ex rel. DiBuo v. Bd. of Educ. of Worcester Cnty., 309 F.3d 184,

190-91    (4th      Cir.    2002).      However,       because     the    state    is    not

required to provide a FAPE under Part C of the IDEA, Singletary

could not be required to allege that her daughter was denied a

FAPE in order to properly allege a procedural violation under

Part C.       See, e.g., Andrew M. v. Del. Cnty. Office of Mental

                                             5
Health & Mental Retardation, 490 F.3d 337, 348, 350 (3d Cir.

2007).

             Nevertheless,        on   the       available    record,    we    find   no

basis to conclude that a principle analogous to that in Gadsby

should     not   be     applied    under     Part     C.      Applying       Gadsby   to

Singletary’s amended complaint, we conclude that Singletary did

not allege sufficient facts to plausibly demonstrate that her

daughter     was      denied   appropriate         early     intervention     services

under     Part   C.       Thus,   we   conclude       that     the    district     court

properly dismissed Singletary’s complaint pursuant to Fed. R.

Civ. P. 12(b)(6). *

             Accordingly, we affirm the district court’s judgment.

We   dispense      with   oral    argument        because    the     facts   and   legal

contentions      are    adequately     presented       in    the     materials     before

this Court and argument would not aid the decisional process.


                                                                               AFFIRMED




      *
       Defendants Dixon and Carroll have not been made parties to
this appeal.       In any event, because we conclude that
Singletary’s amended complaint failed to state a cognizable IDEA
claim against any Defendant, dismissal of Singletary’s claims
against Dixon and Carroll ultimately was proper.



                                             6